DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments   
1.       For applicant’s information, the amendment to claim 5, which distinctly claim the subject matter that Applicant regards as the invention, overcomes the previous rejection under 35 U.S.C. §112, second paragraph, as being indefinite. Therefore, the rejection claims 5 and 7 have been withdrawn.

Claim Rejections - 35 USC § 103
2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dunham et al. (U.S. Patent No.: 4,879,546), hereinafter referred to as Dunham et al. ‘546, in view of Gupte et al.  (U.S. PG Pub No.: 2019/0170603 A1), hereinafter referred to as Gupte et al. ‘603, further in view of Kuroda et al. (EP Publication No. 0806652), hereinafter referred to as Kuroda et al. ‘652, and further in view of FLUKE (Ti200, Ti300, Ti400, Ti450, Ti450SF6, Ti480, Thermal Imager User Manual © September 2013, Rev 4), hereinafter referred to as FLUKE.

Regarding claim 1, Dunham et al. ‘546 teach An automobile air conditioning unit leak detection device abstract “Hand-held apparatus for detecting presence of halogen refrigerant agents in air’ comprising: a detection unit (sensor probe 18) including a sound detector member (ultrasonic transducer 36), the sound detector member detects a leak from the air conditioning unit based on pressure sensing col 4 line 40-43 “In operation, the apparatus of the present invention detects contaminant level, particularly halogen refrigerants, as a function of variation in velocity of ultrasonic radiation between transducer crystals 34, 36. Such velocity decreases in the presence of halogen agents as a continuous function of contaminant concentration.” In this case, a leak is indicated by detection of halogen refrigerant outside of the system.
Dunham et al. ‘546 further teach a control unit (apparatus 10) including a housing member (housing 12).
Dunham et al. ‘546 further teach a probe unit (conduit 20) including an elongated flexible cable (transducer leads 50) having the detection unit attached thereto at a distal end and having the control unit attached thereto at a proximate end col 2 line 23-24 “A probe [18] contains the transducers and is coupled to the base [12] by a hollow flexible conduit [20]’, wherein the flexible cable transmits one or more signals between the control unit and the detection unit col 3 line 40-43 “Transducer leads 50 extend through conduit 20, base 14 and cord 16 to the apparatus electronics contained within housing 12’.
However, Dunham et al. ‘546 fail to disclose the limitations of the sound detector member including a sound sensor having a microphone and processing circuitry, the microphone detects and measures sound pressure from received sound waves and the processing circuitry determines the sound intensity based on the measured sound pressure, and the sound detector member detects a leak from the air conditioning unit based on the determined sound intensity; and a camera member... and the camera member detects a leak from the air conditioning unit based on image sensing using an ultraviolet (UV) lens.
Gupte et al. ‘602 teach: the concept of the sound detector member including a sound sensor (120) having a microphone and processing circuitry (132), the microphone detects and measures sound pressure from received sound waves and the processing circuitry determines the sound intensity based on the measured sound pressure, and the sound detector member detects a leak from the air conditioning unit based on the determined sound intensity {as shown in Figs. 5-6: ¶¶ [0019], [0044], [0063] and claims 3 and 4}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Dunham et al. ‘546 sound detector  by the sound detector of Gupte et al. ‘602 so as to include a sound sensor having a microphone and processing circuitry, in order to facilitate detection of microscopic vibrations, including sound indicative of refrigerant leaks from the refrigerant circuit of the air conditioning system {Gupte et al. ‘602– ¶ [0044]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Dunham et al. ‘546 in view of Gupte et al. ‘602 to obtain the invention as specified in claim 1.
 Kuroda et al. ‘652 teach a camera member (camera 145), and the camera member detects a leak page 18 line 11-12 “A detection image of leakage oil observed by the fast-gate-provided image intensifier is image-transmitted by the image fiber 144 and picked up by the CCD camera 145” from the air conditioning unit based on image sensing using an ultraviolet (UV) lens (observation filter 121) to visually detect a leak.
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the camera member that detects a leak taught by Kuroda et al. ‘652 into the air conditioning unit leak detection device taught by Dunham et al. ‘546 to visually detect a leak. Page 18 line 11-12 “A detection image of leakage oil observed by the fast-gate-provided image intensifier is image-transmitted by the image fiber 144 and picked up by the CCD camera 145”.
 Dunham et al. ‘546 teach the sound detector member detects a leak from the air conditioning unit based on pressure sensing as stated above and without the use of a camera member. Kuroda et al. ‘652 teach the camera member detects a leak as stated above and without the use of a sound detector member. Therefore, the combination of the teachings of Dunham et al. ‘546 and Kuroda et al. ‘652, when viewed together, teach the limitation of each member being able to detect a leak from the air conditioning unit. When combining different sensors into a single detector, a designer would have the choice of the sensors working separately or in conjunction. An obvious advantage of increased reliability is apparent in the case of independently functioning sound and camera sensors.
While Dunham et al. ‘546 does not explicitly teach the combination of a pair of strap elements in applying the broadest reasonable interpretation, a “pair of strap elements” is interpreted in light of the disclosure, including the two strap elements shown on the drawing and the statement of “the strap elements may be implemented from any mechanism, such as, for example, Velcro or snap fasteners”, as a strap, an adjustable strap, two portions of a strap configured to be fastened one to the other, or any other commonly implemented strap elements capable of attaching the housing member to a wearer's wrist, the housing member including a display element for outputting a viewable image received from the camera member, and a speaker for outputting one or more sound waves received from the sound detector member. The recitation of “any mechanism” implies that a single strap also meets the limitation of “strap elements’.
FLUKE teaches a pair of strap elements in applying the broadest reasonable interpretation, a “pair of strap elements” is interpreted in light of the disclosure as a strap, an adjustable strap, two portions of a strap configured to be fastened one to the other, or any other commonly implemented strap elements capable of attaching the housing member to a wearer's wrist, the housing member (product) including a display element (page 8 LCD Touch Screen (display) 3) for outputting a viewable image page 11 “Set features used to show infrared images on the display and in some saved image and video files.” received from the camera member (page 7 Infrared Camera Lens 5), and a speaker (page 8 Speaker 2) for outputting one or more sound waves page 28 “The audio file” recorded by the microphone “replays through the speaker’ received from the sound detector member (page 8 microphone 1). The combination of the strap, display element, and speaker taught by FLUKE
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the combination of the strap, display element, and speaker included in the handheld device taught by FLUKE into the air conditioning unit leak detection device taught by Dunham et al. ‘546
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143.A.).

Regarding claim 2, modified Dunham et al. ‘546 teaches the device of claim 1 as stated above, EXCEPT for the limitations of the sound detector member and the camera member are each able to detect a leak from the air conditioning unit independently of one another, Dunham et al. ‘546 teaches the sound detector member detects a leak from the air conditioning unit based on pressure sensing as stated above and without the use of a camera member. 
Kuroda et al. ‘652 teach the camera member detects a leak as stated above and without the use of a sound detector member. Therefore, the combination of the teachings of Dunham et al. ‘546 and Kuroda et al. ‘652, when viewed together, teach the limitation of each member being able to detect a leak from the air conditioning unit. When combining different sensors into a single detector, a designer would have the choice of the sensors working separately or in conjunction. An obvious advantage of increased reliability is apparent in the case of independently functioning sound and camera sensors.

Regarding claim 3, modified Dunham et al. ‘546 teaches the device of claim 1 as stated above, EXCEPT for the limitation the detection unit further includes an ultraviolet (UV) light.
 Kuroda et al. ‘652 teach the detection unit (sensor probe 18) further includes an ultraviolet (UV) light (pulse beam source 112) to fluoresce leaking oil page 3 line 43-44 “an irradiation apparatus for irradiating a light including an absorption wavelength of an oil to be detected and exciting molecules of the oil to make the oil fluoresce”.
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the ultraviolet light taught by Kuroda et al. ‘652 into air conditioning unit leak detection device taught by Dunham et al. ‘546 to fluoresce leaking oil page 3 line 43-44 “an irradiation apparatus for irradiating a light including an absorption wavelength of an oil to be detected and exciting molecules of the oil to make the oil fluoresce”.

Regarding claim 4, modified Dunham et al. ‘546 teach the device of claim 1 as stated above, EXCEPT for the limitation of the ultraviolet lens is a purple UV lens.
 Kuroda et al. ‘652 teach the ultraviolet lens is a purple UV lens (observation filter 121) page 13 line 2 “observation wavelength of the observation filter 121 is set to 400-450 nm” The wavelength of violet light is generally accepted to be in the range of approximately 380 nm to 450 nm. Therefore a “purple UV lens’ is interpreted to include the 400 nm to 450nm range taught by Kuroda et al. ‘652 to refine the wavelength to the wavelength range of interest page 13 line 2-4 “The observation filter 121 of the observation apparatus 120 is selected so that the luminescence wavelength of gas turbine oil can be selected and observed”.
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the purple UV lens taught by Kuroda et al. ‘652 into the air conditioning unit leak detection device taught by Dunham et al. ‘546 to refine the wavelength to the wavelength range of interest page 13 line 2-4 “The observation filter 121 of the observation apparatus 120 is selected so that the luminescence wavelength of gas turbine oil can be selected and observed”.

Regarding claim 5, modified Dunham et al. ‘546 teach the device of claim 3 as stated above, EXCEPT for the limitations of the UV light emits radiation causing any particle within the range of the emitted radiation to fluoresce and become viewable as an image on the camera member.
Kuroda et al. ‘652 teach the UV light (flash lamp head 16) emits radiation page 10 line 13-14 “the flash lamp head 16 emits light... and uniformly irradiates the monitoring region 6” causing any particle, interpreted as target particles within the range of the emitted radiation to fluoresce page 10 line 15 “As a result, the leakage oil 8 produced from the top of the unit 5 emits fluorescence” and become viewable as an image on the camera member (CCD camera 145) to visually detect a leak Page 18 line 11-12 “A detection image of leakage oil observed by the fast-gate-provided image intensifier is image-transmitted by the image fiber 144 and picked up by the CCD camera 145”.
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the UV light that causes target particles to fluoresce into the air conditioning unit leak detection device taught by Dunham et al. ‘546 to visually detect a leak Page 18 line 11-12 “A detection image of leakage oil observed by the fast-gate-provided image intensifier is image-transmitted by the image fiber 144 and picked up by the CCD camera 145”.

Regarding claim 6, modified Dunham et al. ‘546 teach the device of claim 4 as stated above, EXCEPT for the limitations of the fluoresce particle is viewable on the camera member using the purple UV lens.
 Kuroda et al. ‘652 teach the fluoresce particle is viewable on the camera member (CCD camera 145) to visually detect a leak Page 18 line 11-12 “A detection image of leakage oil observed by the fast-gate-provided image intensifier is image-transmitted by the image fiber 144 and picked up by the CCD camera 145” using the purple UV lens (observation filter 121) page 13 line 2 “observation wavelength of the observation filter 121 is set to 400-450 nm” The wavelength of violet light is generally accepted to be in the range of approximately 380 nm to 450 nm. Therefore a “purple UV lens’ is interpreted to include the 400 nm to 450nm range taught by Kuroda et al. ‘652 to refine the wavelength to the wavelength range of interest page 13 line 2-4 “The observation filter 121 of the observation apparatus 120 is selected so that the luminescence wavelength of gas turbine oil can be selected and observed’ to visually detect a leak. Page 18 line 11-12 “A detection image of leakage oil observed by the fast-gate-provided image intensifier is image-transmitted by the image fiber 144 and picked up by the CCD camera 145”.
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the fluoresce particle, viewable on the camera member taught by Kuroda et al. ‘652 into the air conditioning unit leak detection device taught by Dunham et al. ‘546 to visually detect a leak Page 18 line 11-12, “A detection image of leakage oil observed by the fast-gate-provided image intensifier is image-transmitted by the image fiber 144 and picked up by the CCD camera 145”.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the purple UV lens taught by Kuroda et al. ‘652 into the air conditioning unit leak detection device taught by Dunham et al. ‘546 to refine the wavelength to the wavelength range of interest page 13 line 2-4 “The observation filter 121 of the observation apparatus 120 is selected so that the luminescence wavelength of gas turbine oil can be selected and observed”.

Regarding claim 7, modified Dunham et al. ‘546 teach the device of claim 5 as stated above, EXCEPT for the limitations of wherein the particle includes at least one from the group comprising i) gas and ii) oil. 
However, the word “Gas” as used in claim 7 is interpreted to be an automotive refrigerant. Common automotive refrigerants are halogens that are gases at atmospheric pressure. The first line of the abstract of Dunham et al. ‘546 states “Hand-held apparatus for detecting presence of halogen refrigerant agents in air”. Alternatively, in the case that applicant intended another meaning of the word “gas”, while Dunham et al. ‘546 does not explicitly teach particle includes one from the group comprising oil Kuroda et al. ‘652 teach particle includes one from the group comprising oil first line of abstract “An oil detecting system for detecting a leakage oil”.
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the oil detection taught by Kuroda et al. ‘652 into the air conditioning unit leak detection device taught by Dunham et al. ‘546. It is well known in the art that UV refrigerant leak detection often targets the refrigerant oil that is suspended in the refrigerant to locate a leak.

Regarding claim 8, modified Dunham et al. ‘546 teach the device of claim 1 as stated above,
While Dunham et al. ‘546 does not teach the UV lens is detachable from the flexible cable, FLUKE teaches the UV lens is detachable from the flexible cable page 39 optional lens.
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a detachable lens into the air conditioning unit leak detection device taught by Dunham et al. ‘546 to allow multiple lenses to be used. The Courts have held that making known elements separable is within the skill of a person of ordinary skill in the art. See In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04).

Regarding claim 12, modified Dunham et al. ‘546 teach the device of claim 1 as stated above,
While Dunham et al. ‘546 does not teach the viewable image on the camera member is duplicated on the display element, FLUKE teaches the viewable image on the camera member page 7 (infrared camera lens 5) is duplicated” on the display element page 1 “The Imager displays thermal images on a high-visibility, industrial-quality LCD touch screen’ to display live or captured images page 11 “Set features used to show infrared images on the display and in some saved image and video files.”
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the viewable image, mirrored on the display element taught by FLUKE into the air conditioning unit leak detection device taught by Dunham et al. ‘546 to display live or captured images page 11 “Set features used to show infrared images on the display and in some saved image and video files.”

Regarding claim 13, modified Dunham et al. ‘546 teach the device of claim 12 as stated above,
While Dunham et al. ‘546 does not teach the housing member includes a capture switch element to initiate a capturing of the viewable image mirrored on the display, FLUKE teaches the housing member includes a capture switch (page 7 primary trigger 7) element to initiate a capturing of the viewable image mirrored on the display page 21 “Manual Trigger: Select to immediately capture images when Start Capture is selected” to capture an image page 9 “In normal operation (video is off), use the primary trigger to capture an image to save or edit. When video is on, use the primary trigger to start/stop recording a video.”
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a capture switch to capture an image as taught by FLUKE into the air conditioning unit leak detection device taught by Dunham et al. ‘546 to capture an image page 9 “In normal operation (video is off), use the primary trigger to capture an image to save or edit. When video is on, use the primary trigger to start/stop recording a video.”

Regarding claim 14, modified Dunham et al. ‘546 teach the device of claim 1 as stated above,
While Dunham et al. ‘546 does not teach the housing member includes a memory slot element for receiving a memory card. FLUKE teaches the housing member includes a memory slot element (page 6 micro SD memory card slot 1) for receiving a memory card to store images page 45 “Micro SD Memory Card: Includes 24 GB memory card to store at least 2000 fully radiometric (.is2) IR and linked IR-PhotoNotes images each with 60 sec voice annotations or 5000 basic (.omp, .jpg) files.
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the memory card slot taught by FLUKE into the air conditioning unit leak detection device taught by Dunham et al. ‘546 to store images page 45 “Micro SD Memory Card: Includes 24 GB memory card to store at least 2000 fully radiometric (.is2) IR and linked IR-PhotoNotes images each with 60 sec voice annotations or 5000 basic (.omp, .jpg) files.

Regarding claim 15, modified Dunham et al. ‘546 teach the device of claim 1 as stated above, wherein the housing member includes a power button element (power/reset switch 24) for powering the device col 3 line 68 to col 4 line 3 “The control inputs of analog switch 78 are coupled to the RESET terminal of power/reset switch 24, to a circuit 84 responsive to initial application of power to the apparatus electronics”.

Regarding claim 16, modified Dunham et al. ‘546 teach the device of claim 1 as stated above, EXCEPT the limitations of the housing member includes a charging port element for charging the device. FLUKE teaches the housing member includes a charging port element (page 6 AC Adapter/Charger Input Terminal) for charging the device, the function of a charging port is well known.
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the charging port taught by FLUKE into the air conditioning unit leak detection device taught by Dunham et al. ‘546 to charge the device.

Regarding claim 17, modified Dunham et al. ‘546 teach the device of claim 1 as stated above, EXCEPT the limitations of housing member includes magnify and a de-magnify button elements for amplifying and de-amplifying the image received from the camera member. FLUKE teaches the housing member includes magnify (zoom in) and a de-magnify (zoom out) button elements for amplifying and de- amplifying the image received from the camera member page 18 “Zoom: Sets digital zoom level” to adjust the zoom level of the display.
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the magnify and a de-magnify buttons taught by FLUKE into the air conditioning unit leak detection device taught by Dunham et al. ‘546 to adjust the zoom level of the display.

Response to Arguments
3.         Applicant's arguments, see pages 8-9, filed 08/02/2022, with respect to the rejection of claims 1-17 under 35 USC § 103 have been fully considered but are moot in view of the new ground of rejection as detailed above. 

Conclusion
4.         Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
            A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL E DUKE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        09/03/2022